DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The amendment filed Jan. 27, 2022 to the specification (abstract) is sufficient for the Examiner to withdraw the objection to the specification.
Claim Interpretation
	In claim 25, line 13, the Examiner interprets “the outlet of the oven” as referencing “a gas outlet” in line 5 of claim 25.  
	In claim 31, Applicant claims a dew point mirror hygrometer is used for determining moisture.  The Examiner interprets determining moisture references moisture of gases in claim 25, since hygrometers are defined as a measuring instrument for measuring humidity of a gas.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-26, 28, 32-33, 37-38, 45 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al. (WO2013/149882A1 – hereinafter Lehmann) in view of Werdecker et al. (DE102004038602B3) and Ishihara (US 2012/0297837A1).
It should be noted for the rejections with LehmannWO2013/149882A1, the Examiner references sections of the English Equivalent of Lehman, specifically US 2015/0052948A1.
Regarding claims 25-26, 28, and 33, Lehmann ([0021]-[0025]) discloses a method for producing electrically melted synthetic quartz glass, such as thermally densified silicon dioxide granulate (corresponding to silicon dioxide particles), to obtain a molded body or continuous drawn strand.  Lehmann (Fig. 3 and [0114]-[0122]) further discloses making a glass melt from quartz glass granules and drawing a tubular strand (corresponding to a quartz glass body) for making a quartz glass tube.  Lehmann discloses making the glass melt in a furnace (corresponding to an oven) comprising a crucible (31) made of tungsten (claimed in claim 28) and the furnace has a gas inlet (52) and a gas outlet (51) for a crucible interior gas.  Therefore, the gas outlet for crucible interior gas provides for a gas outlet through which gas is removed from the oven.

Lehmann fails to disclose a gas replacement rate and varying the residual moisture of the silicon dioxide particles or varying the gas replacement rate of the gas flow, in order to control a dew point of the gas at the outlet of the oven such that the dew point of the gas on exiting the oven through the gas outlet is less than 0 degrees C.  However, Werdecker ([0053]-[0055]) discloses the incorporation of hydroxyl groups in the quartz glass can be influenced by adjusting the dew point of the atmosphere in the melting step and discloses the atmosphere dew point has a range of between -35 degrees C and -70 degrees C, preferably above -65 degrees C.  Further, Ishihara (fig. 5 and [0022]) discloses a heating furnace (22) comprising a consolidated glass where humidity is controlled in an atmosphere surrounding the glass based on the humidity of the gas exhausted from the heating furnace by adjusting flow rate of the humidity controlled dry gas supplied to the heating furnace.  Both Werdecker and Ishihara provide for adjusting moisture in a gas atmosphere, Werdecker discloses moisture based on dew point and Ishihara discloses moisture based on humidity.  While Ishihara discloses moisture control based on humidity instead of dew point, it would be obvious to a person having ordinary skill in the art, the dew 
Regarding claim 32, as discussed in the rejection of claim 25 above, Lehmann (Fig. 3 and [0114]) discloses a melting crucible surrounded by a resistance heater and an [0052] electric melting process.  Therefore, based on the disclosure of Lehmann, it would be obvious to a person having ordinary skill in the art, a melting energy is transferred to the silicon dioxide granulate via the crucible (corresponding to a solid surface of the oven).
Regarding claim 37, as discussed in the rejection of claim 25 above, the silicon dioxide particles correspond to silicon dioxide granulate.  Lehmann ([0054], [0099], and claims) further discloses granulate particles have a mean grain size between 20 microns and 2000 microns (D50 value each time), between 100 microns to 400 microns (D50 value each time), preferably 200 microns to 400 microns, and an example where a silica granulate is produced with a D50 value of 300 microns. Therefore, based on 50 value each time), between 100 microns to 400 microns (D50 value each time), preferably 200 microns to 400 microns, and an example where a silica granulate is produced with a D50 value of 300 microns.  This provides for a particle size distribution D50 where the specific example D50 value of 300 is within Applicant’s claimed range and D50 between 100 microns to 400 microns (D50 value each time), preferably 200 microns to 400 microns, overlapping Applicant’s claimed range.
Regarding claim 38, as discussed in the rejection of claim 25 above, Lehmann discloses electrically melted quartz glass.  Lehmann further discloses (Fig. 3 and [0118]) drawing a tubular strand (corresponding to a quartz glass body) for making a quartz glass tube (corresponding to a hollow body).  This provides for a hollow body with at least one opening out of a quartz glass body.
Regarding claim 45, as discussed in the rejection of claim 25 above, Lehmann discloses electrically melted quartz glass by a continuous drawn strand and further discloses (Fig. 3 and [0118]) forming a tubular strand (corresponding to a quartz glass body) and processing the tubular strand into a quartz glass tube (corresponding to a hollow body).  Therefore, it would be obvious to a person having ordinary skill in the art in addition to electrically melting glass for forming a tubular strand, further processing the tubular strand into a quartz glass tube (i.e. a hollow body).  This provides for forming the quartz glass body to obtain a formed body, such as a tube, hollow body, or hollow cylinder.
Regarding claim 49, as discussed in the rejection of claim 25 above, based on the additional teachings of Werdecker and Ishihara, it would be obvious to a person having ordinary skill in the art, to 
Further, it would be obvious to a person having ordinary skill in the art in the adjusting of the flow rate of controlled dry gas supplied to the furnace to control moisture, it would be obvious to try either increasing the gas flow to the furnace to control moisture (i.e. increasing gas replacement rate) or decreasing the gas flow to the furnace (i.e. decreasing the gas replacement rate) to control moisture (i.e. dew point).  Further, it would be obvious to a person having ordinary skill in the art, if the amount of controlled dry gas supplied to the furnace increases, there is more dry gas in the furnace and less moisture, which will decrease the dew point, and if the amount of controlled dry gas supplied to the furnace decreases, there is less dry gas in the furnace and more moisture, which will increase the dew point.  
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al. (WO2013/149882A1 – hereinafter Lehmann) in view of Werdecker et al. (DE102004038602B3) and Ishihara (US 2012/0297837A1) as applied to claim 25 above, and further in view of Ohga et al. (US 2008/0107385 – hereinafter Ohga) and Saitou et al. (US 2006/0117801A1).
Regarding claim 27, as discussed in the rejection of claim 25 above, Werdecker ([0053]-[0055]) discloses the incorporation of hydroxyl groups in the quartz glass can be influenced by adjusting the dew point of the atmosphere in the melting step and discloses the atmosphere dew point has a range of between -35 degrees C and -70 degrees C.  Lehmann in view of Werdecker fails to disclose the dew point of the gas before entering the oven is at least 50 degrees C or lower than the dew point exiting the oven through the gas outlet.  
.  
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al. (WO2013/149882A1 – hereinafter Lehmann) in view of Werdecker et al. (DE102004038602B3) and Ishihara (US 2012/0297837A1) as applied to claim 25 above, and further in view of Szillat et al. (US 2005/0129603 – hereinafter Pub’603) and Yamagata (US 2014/0041575A1).
Regarding claim 29, Lehmann fails to disclose the claimed metal impurities.  However, Lehmann ([0021]) further teaches pyrogenic silica particles produced by flame hydrolysis of SiCl4, ([0096]-[0103]) and further discloses silica granulate formed by granulating an aqueous suspension of amorphous nanoscale and pyrogenic silica particles or a slurry of pyrogenic silica particles and demineralized water in an intensive mixer, the granulate grains are dried, and densified.  Lehmann ([0102]) further discloses after drying, cleaning and drying the granules in HCl-containing atmosphere to reduce chemical contaminants to 1/10 of the starting material.  Additionally, Pub’603 ([0028], [0035], Examples) discloses 4 in a reactor having a metal-free surface to provide silica powder having impurity levels where the sum is less than 150 ppb and Yamagata discloses silica having impurities of Mo and W less than 20 ppb.  Therefore, based on the teachings of Lehmann and Pub’603, it would be obvious to a person having ordinary skill in the art, the process of Lehmann could be improved by using pyrogenic silica particles produced from a high purity SiCl4 in a reactor having a metal-free surface, in addition to cleaning and drying the granules in HCl-cleaning atmosphere to reduce chemical contaminants.  Further, based on the additional teachings of Yamagata, it would be obvious to a person having ordinary skill in the art, with a high purity silica source for the pyrogenic silica particles for the silica granulate, as taught by Pub’603 and HCl-cleaning of the granulate, as taught by Lehmann, the quartz glass body of Lehmann in view of Pub’603 would comprise a quartz glass body having a total amount of less than 1000 ppb of Mo and W, as claimed.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al. (WO2013/149882A1 – hereinafter Lehmann) in view of Werdecker et al. (DE102004038602B3) and Ishihara (US 2012/0297837A1) as applied to claim 25 above, and further in view of Zhang et al. (CN201348619Y – hereinafter Zhang) and Potter (“Analytical Devices for the Measurement of Water Vapor and Hydrocarbon Dew-Point in Natural Gas”, Amtek Process Instruments, NGSTech 2011, 12 pages).
Regarding claim 30, as discussed in the rejection of claim 25 above, based on the teachings of Werdecker, Ishihara, and the knowledge of a person having ordinary skill in the art, adjusting the dew point of the melting atmosphere, such as the hydrogen and helium atmosphere, in the melting step to range between -35 degrees C and -70 degrees C, and further this adjusting of the dew point can be performed based on the dew point of the gas exhausted from the heating furnace by adjusting flow rate of a controlled dry gas supplied to the furnace.  Werdecker and Ishihara both fail to disclose details on determining dew point or moisture.  However, Zhang (abstract and claims) discloses dew point control .
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al. (WO2013/149882A1 – hereinafter Lehmann) in view of Werdecker et al. (DE102004038602B3) and Ishihara (US 2012/0297837A1) as applied to claim 25 above, and further in view of Zhang et al. (CN201348619Y – hereinafter Zhang).
Regarding claim 31, as discussed in the rejection of claim 25 above, based on the teachings of Werdecker, Ishihara, and the knowledge of a person having ordinary skill in the art, adjusting the dew point of the melting atmosphere, such as the hydrogen and helium atmosphere, in the melting step to range between -35 degrees C and -70 degrees C, and further this adjusting of the dew point can be performed based on the dew point of the gas exhausted from the heating furnace by adjusting flow rate of a controlled dry gas supplied to the furnace.  Werdecker and Ishihara both fail to disclose details on determining dew point or moisture.  However, Zhang (abstract and claims) discloses dew point control by a control unit and mirror dew point measuring for an annealing furnace.  Therefore, based on the additional teachings of Zhang, it would be obvious to a person having ordinary skill in the art adjusting the dew point in the melting furnace based on dew point of the gas further comprising dew point control by a control unit and determining moisture by a dew point mirror hygrometer.  
Claims 34 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al. (WO2013/149882A1 – hereinafter Lehmann) in view of Werdecker et al. (DE102004038602B3) and Ishihara (US 2012/0297837A1) as applied to claim 25 above, and further in view of Moerters et al. (US 7,722,849 – hereinafter Pat’849).
Regarding claim 34, Lehmann ([0096]-[0103]) further discloses silica granulate formed by granulating an aqueous suspension of amorphous nanoscale and pyrogenic silica particles or a slurry of pyrogenic silica particles and demineralized water in an intensive mixer, the granulate grains are dried, and densified to produce granulate ranging between 160 microns and 1000 microns.  Lehmann further discloses ([0100]) pyrogenic silicic acid (nano scale silicon dioxide powder and silicon dioxide dust).  Based on the disclosure of Lehman, it would be obvious to a person having ordinary skill in the art, in providing a silicon dioxide powder for granulating, the silicon dioxide powder comprises nanoscale size silicon dioxide powder and the processing of the silicon dioxide powder to obtain a granulate ranging between 160 microns and 1000 microns, the silicon dioxide granulate has a greater particle size than the silicon dioxide powder. 
 Lehmann ([0021]) further teaches pyrogenic silica particles produced by flame hydrolysis of SiCl4 (corresponding to a silicon halide).  Therefore, it would be obvious to a person having ordinary skill in the art, the silicon dioxide powder prepared from flame hydrolysis of SiCl4 (corresponding to a silicon halide).  Lehmann fails to disclose the BET surface area and the tamped density of the silicon dioxide powder.  However, Pat’849 (Examples, Table II, and abstract) discloses pyrogenic silica formed from flame hydrolysis of SiCl4 having a BET surface area ranging from 30 to 90 m2/g with specific examples ranging from 44 to 60 m2/g and a density ranging from 89 to 123 g/l (~0.89 to 0.123 g/cm3).  Therefore, it would be obvious to a person having ordinary skill in the art, pyrogenic silicon dioxide powder through flame hydrolysis of SiCl4 having a BET surface area ranging from 30 to 90 m2/g, which overlaps Applicant’s claimed range, specific examples ranging from 44 to 60 m2/g , that provides for values within 3, which is within Applicant’s claimed range.
Regarding claim 36, Lehmann ([0021]) further teaches pyrogenic silica particles produced by flame hydrolysis of SiCl4 (corresponding to a silicon halide).  Therefore, it would be obvious to a person having ordinary skill in the art, the silicon dioxide powder prepared from flame hydrolysis of SiCl4 (corresponding to a silicon halide).  
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al. (WO2013/149882A1 – hereinafter Lehmann) in view of Werdecker et al. (DE102004038602B3) and Ishihara (US 2012/0297837A1) as applied to claim 25 above, and further in view of Szillat et al. (US 2005/0129603 – hereinafter Pub’603).
Regarding claim 35, Lehmann ([0021]) further teaches pyrogenic silica particles produced by flame hydrolysis of SiCl4 (corresponding to a silicon halide), but fails to disclose details of the properties of the silicon dioxide.  However, Pub’603 ([0028], [0035], Examples) discloses flame hydrolysis of a high purity SiCl4 in a reactor having a metal-free surface to provide silica powder having impurity levels where the sum is less than 150 ppb, specifically aluminum less than 31 ppb and substantially free of carbon.  Therefore, based on the additional teachings of Pub’603, it would be obvious to a person having ordinary skill in the art the pyrogenic silica particles of Lehmann produced with high-purity SiCl4 in a reactor having a metal-free surface to provide silica powder having impurity levels less than 150 ppb, specifically aluminum less than 31 ppb and substantially free of carbon.  This provides for a silicon dioxide powder having impurities of carbon and aluminum within Applicant has claimed range of a carbon content less than 50 ppm and an aluminum content less than 200 ppb.
Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al. (WO2013/149882A1 – hereinafter Lehmann) in view of Werdecker et al. (DE102004038602B3) and  as applied to claim 25 above, and further in view of Panz et al. (US 2014/0072803 – hereinafter Panz) and Fabian (US 2005/0232571A1).
Regarding claim 41, as discussed in the rejection of claim 25 above, Lehmann discloses electrically melted quartz glass by a continuous drawn strand and further discloses (Fig. 3 and [0118]) forming a tubular strand (corresponding to a quartz glass body) and processing the tubular strand into a quartz glass tube (corresponding to a hollow body).  This provides for a hollow body with at least one opening out of a quartz glass body.  Lehmann fails to disclose the process further comprising introducing one or multiple core rods into the hollow body through the at least one opening to obtain a precursor, drawing the precursor in the warm to obtain a light guide with one or multiple cores and a jacket.  However, Panz ([0049]) discloses high-purity silica granules can be used for a variety of applications, such as production of quartz tubes for the production of optical fibers and Fabian (abstract, [0007], and [0023]) discloses in the production of optical fiber a core rod overclad by a jacket tube of undoped quartz glass and the core rod and overclad tube forms a quartz glass preform from which single-mode fiber is subsequently drawn and drawing is performed at high temperatures around 2000 degrees C.  Therefore, based on the additional teachings of Lehmann, Panz, and Fabian, it would be obvious to a person having ordinary skill in the art in the process of preparation of a light guide comprising a quartz glass body such as forming a tubular strand and processing the tubular strand into a quartz glass tube (corresponding to a hollow body with at least one opening), introducing a core rod into the quartz glass tube through at least one opening to obtain a precursor (i.e. preform) and drawing the precursor at high temperatures around 2000 degrees C (corresponding to “in the warm”) to obtain a light guide with one core form the core rod and a jacket obtained from the quartz glass tube.
Claim 43  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al. (WO2013/149882A1 – hereinafter Lehmann) in view of Werdecker et al. (DE102004038602B3) and   as applied to claim 25 above, and further in view of Boehme (US 2005/0258758A1).
Regarding claim 43, as discussed above, Lehmann discloses electrically melted quartz glass by a continuous drawn strand and further discloses (Fig. 3 and [0118]) forming a tubular strand (corresponding to a quartz glass body) and processing the tubular strand into a quartz glass tube (corresponding to a hollow body).  This provides for a hollow body with at least one opening out of a quartz glass body.  Lehmann fails to disclose the process further comprising optionally fitting the hollow body with electrodes and filling the hollow body with a gas.  However, Boehme (Figures, abstract, and [0032]-[0033]) discloses in production of a discharge lamp (corresponding to an illuminant), the lamp comprises a tube of glass, such as quartz, fitting the tube with electrodes and gas filling the tube.  Therefore, based on the teachings of Lehmann and Boehme, it would be obvious to a person having ordinary skill in the art, in a process of preparation of a discharge lamp including the process of claim 25, which includes preparing a tubular strand (corresponding to a quartz glass body) and processing the tubular strand into a quartz glass tube (corresponding to a hollow body with at least one opening), and preparation of a discharge lamp (i.e. illuminant) includes fitting the hollow body (i.e. quartz tube) with electrodes and filling the hollow body with a gas.
Response to Arguments
Applicant's arguments filed Jan. 27, 2022 have been fully considered but they are not persuasive. 
Applicant argues the art of record does not teach or suggest actively varying the residual moisture in the oven in order to control the dew point.  Then applicant states “As specified in the claimed process, actively controlling and adjusting the moisture in the oven during the glass melt matters to the quality of the quartz glass body.  Applicant then states, the Lehmann reference is silent regarding a control of the melting step”, then states the Werdecker reference mentions it is 
In response to applicant's argument that Ishihara is nonanalagous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the prior art is in the field of Applicant’s endeavor, since Ishihara provides for a heating furnace where moisture is controlled.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection is based on the combined teachings of Lehman, Werdecker, Ishihara, and the knowledge of a person having ordinary skill in the art.  The Examiner has interpreted the claim requires “varying the residual moisture of the silicon dioxide” or “varying the gas replacement rate of the gas flow, in order to control a dew point of the gas in the outlet of the oven such that the dew point of the gas on exiting the oven through the gas outlet is less than 0 °C”.  The Examiner did not address specifically “actively varying the residual moisture in the oven in order to control the dew point”.  The rejection is based on the obviousness of adjusting (i.e. varying) flow rate of controlled dry gas supplied to the furnace, which provides for the claimed varying of the gas replacement rate of the gas, in order to control a dew point of the gas in the outlet of the oven such that the dew point of the gas on exiting the oven through the gas outlet is less than 0 degrees C, as claimed.

Applicant further argues it is not the aim of the claimed process to control the amount of hydroxyl group in the glass produced, but to avoid corrosion of the crucible and introduction of impurities into the fused glass.  This argument is not persuasive.  First, hydroxyl groups (OH) are an impurity in silica glass, which forms SiOH.  So the obviousness that the amount of moisture in the melting step influences hydroxyl groups in the glass, as taught by Werdecker, provides for avoiding introduction/influence of impurities, specifically OH (hydroxyl) into the fused glass.  Second, in response Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Therefore, for the reasons stated above, the Examiner maintains the rejection of Claims 25-26, 28, 32-33, 37-38, 45 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al. (WO2013/149882A1 – hereinafter Lehmann) in view of Werdecker et al. (DE102004038602B3) and Ishihara (US 2012/0297837A1).  Since there are no specific arguments for dependent claims 27, 29, 30, 31, 34-35, 41, and 43, it appears the dependent claims hinge upon the arguments against Lehmann in view of Werdecker and Ishihara, and therefore, the Examiner also maintains the rejection of dependent claims 27, 29, 30, 31, 34-35, 41, and 43 that include the base rejection of Lehmann in view of Werdecker and Ishihara.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741